Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
        Reasons of Allowance	

The Status of Claims:
Claims  9-12, 15-17, 19-21, and 95-113 are pending. 
Claims 9-12, 15-17, 19-21, and 95-113 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The objection of Claims 9-11,16 and 19 is withdrawn.
The rejection of Claims 13, 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancelation and  modification of the claims.
The rejection of Claims 13 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the cancelation of claim 13 and  modification of the claim 17.
The rejection of Claim(s) 13 and 17 under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Mathad et al (WO 2016/193994 A1) is withdrawn due to the cancelation of claim 13 and  modification of the claim 17.
The rejection of Claim(s) 13-14 under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Blackburn  et al (WO 2011/037613 A1) is withdrawn due to the cancelation of the claims 13-14.
The rejection of Claims 1-8, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Therapeutic Research (2008), 29(11), 1917-1919.) in view of Allen, Jr., et al (Ansel’s Pharmaceutical Dosage Forms and Drug Delivery Systems, 9th ed. 2011, p.90-93) is withdrawn due to the cancelation of claims 1-8 and  modification of the claims12 and 15.

The rejection of Claims 18 and 20-21 under 35 U.S.C. 103 as being unpatentable over Chatzipanteli et al (Diabetes, 1992, 41(8), 927-35) in view of Mathad et al (WO 2016/193994 A1) is withdrawn due to the cancelation of claim 18 and modification of the claims 20-21.




	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/06/2021